Case: 20-40115     Document: 00516060660         Page: 1     Date Filed: 10/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 19, 2021
                                  No. 20-40115
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rosario Garza-Gonzalez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:19-CR-1704-4


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Rosario Garza-Gonzalez pleaded guilty to possession with intent to
   distribute 100 kilograms or more of marijuana, and was sentenced to 60
   months of imprisonment and four years of supervised release. The district
   court’s written judgment imposed two special conditions of supervised


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40115       Document: 00516060660         Page: 2   Date Filed: 10/19/2021




                                    No. 20-40115


   release: one requiring him to immediately report to the nearest probation
   office if he returns to the United States and another directing that active
   supervision would automatically reactivate if he did so report. Garza-
   Gonzalez and the Government agree that these special conditions are
   improper because they were not orally pronounced at his sentencing.
          Because Garza-Gonzalez had no opportunity at his sentencing to
   object to these special conditions that were later included in his written
   judgment, “instead of reviewing for plain error, we review the . . . court’s
   imposition of those conditions for an abuse of discretion.” United States v.
   Mudd, 685 F.3d 473, 480 (5th Cir. 2012) (quoting United States v. Bigelow,
   462 F.3d 378, 381 (5th Cir. 2006)) (alteration in original). “The
   pronouncement requirement is not a meaningless formality.” United States
   v. Diggles, 957 F.3d 551, 559–63 (5th Cir.) (en banc), cert. denied, 141 S. Ct.
   825 (2020). “[I]t is part of the defendant’s right to be present at sentencing,
   which in turn is based on the right to mount a defense.” Id. “[I]f the written
   judgment conflicts with the sentence pronounced at sentencing, that
   pronouncement controls.” Mudd, 685 F.3d at 480 (alteration in original)
   (quoting Bigelow, 462 F.3d at 381). Because these two special conditions were
   not announced during the sentencing hearing, the district court abused its
   discretion by including them in the written judgment. See id.; Diggles, 957
   F.3d at 559–63.
          Accordingly, the judgment of the district court is VACATED IN
   PART and the matter is REMANDED to the district court for the limited
   purpose of conforming the written judgment to the oral pronouncement of
   sentence.




                                         2